Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in Figs. 1-12 in the reply filed on 5/21/2021 is acknowledged.


DETAILED ACTION
	This is the first action on the merits for application 16/692830.  Claims 1-15 are currently pending in this application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOORE (2017/0292598) in view of PARACHINNI (5,285,701).

Regarding Claim 1, MOORE teaches A bicycle sprocket comprising: a sprocket body (100) having a rotational center axis and including a central portion having a central opening (109) through which the rotational center axis passes, the central portion having a plurality of internal splines for engaging external splines (17) of a crank arm (15a); an annular portion disposed radially outward from the central portion with respect to the rotational center axis; and an intermediate portion extending between the central portion and the annular portion in a radial direction about the rotational center axis; and a plurality of chain-driving teeth (104) extending radially outward from the annular portion of the sprocket body to engage with a bicycle chain, 
MOORE does not teach the sprocket body and the plurality of chain-driving teeth (104) being formed as a one-piece, unitary member.
	PARACHINNI teaches the sprocket body (32) and the plurality of chain-driving teeth (36) being formed as a one-piece, unitary member (Fig. 3).
	It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the one-piece construction in PARACHINNI to create a cost effective and durable sprocket.

Regarding Claim 2, MOORE as modified teaches wherein the intermediate portion includes a first arm (arm on 106) and a second arm (another instance of an arm on 106).

Regarding Claim 3, MOORE as modified teaches wherein the first arm and the second arm at least partially define a first intermediate opening therebetween (Fig. 3).

Regarding Claim 4, MOORE as modified teaches wherein the first intermediate opening is adjacent to the first arm and the second arm in a circumferential direction of the rotational center axis (Fig. 3).

Regarding Claim 5, MOORE as modified teaches wherein the intermediate portion includes a third arm (a third instance of an arm on 106)(Fig. 3).

Regarding Claim 6, MOORE as modified teaches wherein the first arm and the second arm at least partially define a first intermediate opening therebetween; and the first arm and the third arm define a second intermediate opening therebetween (Fig. 3).


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOORE (2017/0292598) in view of PARACHINNI (5,285,701) and YAHATA (6,666,786)

Regarding Claim 7, MOORE as modified does not teach wherein the first intermediate opening has a maximum circumferential length that is larger than a maximum circumferential length of the second intermediate opening.

	It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the hole configuration in PARACHINNI to create a sprocket which is durable but has reduced unnecessary weight.



Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOORE (2017/0292598) in view of SUGIMOTO (2015/0337943).

Regarding Claim 8, MOORE teaches A bicycle sprocket (100) comprising: a sprocket body having a rotational center axis and including a central portion having a central opening (109) through which the rotational center axis passes, the central portion having a plurality of internal splines for engaging external splines (17) of a crank arm (15a); an annular portion disposed radially outward from the central portion with respect to the rotational center axis; and an intermediate portion extending between the central portion and the annular portion in a radial direction about the rotational center axis; and a plurality of chain-driving teeth (104) extending radially outward from the annular portion of the sprocket body to engage with a bicycle chain, the plurality of chain-driving teeth (104) including at least one first tooth (Fig. 6D) having 
MOORE does not teach a radial length of the at least one first tooth being larger than a radial length of the at least one second tooth in the radial direction.
SUGIMOTO teaches a radial length of the at least one first tooth (14) being larger than a radial length of the at least one second tooth (16) in the radial direction.
	It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the tooth configuration in SUGIMOTO to create a sprocket which easily meshes with the chain while reducing the instances of the chain falling off the sprocket.

Regarding Claim 9, MOORE as modified teaches wherein the first maximum chain-engaging width is larger than an inner link space defined between an opposed pair of inner link plates of the bicycle chain in the axial direction and smaller than an outer link space defined between an opposed pair of outer link plates of the bicycle chain in the axial direction; and the second maximum chain-engaging width is smaller than the inner link space (SUGIMOTO Fig. 4).

Regarding Claim 10, MOORE as modified teaches wherein the intermediate portion includes a first arm (arm on 106) and a second arm (another instance of an arm on 106).

Regarding Claim 11, MOORE as modified teaches wherein the first arm and the second arm at least partially define a first intermediate opening therebetween (Fig. 3).

Regarding Claim 12, MOORE as modified teaches wherein the first intermediate opening is adjacent to the first arm and the second arm in a circumferential direction of the rotational center axis (Fig. 3).

Regarding Claim 13, MOORE as modified teaches wherein the intermediate portion includes a third arm (a third instance of an arm on 106)(Fig. 3).

Regarding Claim 14, MOORE as modified teaches wherein the first arm and the second arm at least partially define a first intermediate opening therebetween; and the first arm and the third arm define a second intermediate opening therebetween (Fig. 3).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOORE (2017/0292598) in view of SUGIMOTO (2015/0337943) and YAHATA (6,666,786).

Regarding Claim 15, MOORE as modified does not teach wherein the first intermediate opening has a maximum circumferential length that is larger than a maximum circumferential length of the second intermediate opening.

	It would have been obvious to one of ordinary skilled in the art at the time the application was filed to change the sprocket in MOORE so it has the hole configuration in PARACHINNI to create a sprocket which is durable but has reduced unnecessary weight.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654